


EXHIBIT 10.10

 

FAIRPOINT COMMUNICATIONS, INC. LOGO

 

521 East Morehead Street

Suite 500

Charlotte, NC  28202
704.227.3612 Direct Line
704.344.1594 Fax

 

September 3, 2008

 

Alfred C. Giammarino

c/o FairPoint Communications, Inc.

521 East Morehead Street

Suite 500

Charlotte, North Carolina 28202

 

Re:          Change in Control and Severance Agreement

 

Dear Al:

 

This letter agreement (the “Agreement”) between you and FairPoint
Communications, Inc. (the “Company”) sets forth certain rights and obligations
with respect to the payment of severance and receipt of certain benefits (the
“Severance Benefits”) in the event of the termination of your employment for any
of the circumstances described in Paragraph 1, below.  This Agreement shall
supersede any prior agreements or other arrangements between you and the Company
or its affiliates concerning the receipt of payment or benefits upon your
employment termination or in accordance with the Company’s published or
unpublished policies.

 

1.                                      
                                                Events That Trigger Severance
Benefits.

 

(a)                                  Termination After a Change in Control.  You
will receive Severance Benefits under this Agreement if, within two years after
a Change in Control has occurred, the Company terminates your employment without
Cause.

 

(b)                                 Termination Without Cause.  You will receive
Severance Benefits under this Agreement if the Company terminates your
employment without Cause (as defined herein below) from and after the date
hereof but prior to a Change in Control or after the second anniversary of a
Change in Control.

 

(c)                                  Resignation for Good Reason After a Change
in Control.  You will receive Severance Benefits under this Agreement if, within
two years after a Change in Control has occurred, you resign your employment for
Good Reason (as defined herein below).

 

--------------------------------------------------------------------------------


2.                                       Events That Do Not Trigger Severance
Benefits.

 

You shall not be entitled to receive Severance Benefits under this Agreement if
the Company terminates your employment for Cause or your employment terminates
on account of death or Disability (as defined herein below), or if you resign
without Good Reason.

 

3.                                       Obligations of the Company Upon
Termination

 

(a)                                  Severance Benefits Following a Change in
Control.  Subject to the provisions of Paragraphs 5 and 6 below, if you become
entitled to Severance Benefits under Paragraph 1(a) or 1(c) of this Agreement,
the Company will provide you the following:

 

(i)                           any unpaid base salary as of the date of
separation, expense reimbursements, accrued benefits, and any earned but unpaid
bonus or incentive payment for the fiscal year before the year of termination,
provided that any unpaid vested amounts or benefits under the Company’s
compensation, incentive or benefits plans will be paid in accordance with the
terms of those plans;

 

(ii)                        a lump sum cash payment of two times your Annual
Base Salary (as defined herein below) in effect as of the termination date;

 

(iii)                     a lump sum cash payment of two times your Annual
Incentive Payment (as defined herein below);

 

(iv)                    a lump sum cash payment equivalent to twenty-four (24)
months of COBRA premiums (as customarily charged to other individuals who have
terminated from the Company), grossed up for applicable federal and state
taxes.  The COBRA premiums shall be based on your coverage election in effect as
of the date of termination.  If you elect to continue coverage under the
Company’s health care plans pursuant to COBRA, you hereby agree that such
coverage will continue only for so long as allowed under COBRA or until you
become eligible for another group health plan by virtue of employment; and you
shall notify the Company as soon as you become eligible for coverage under
another group health plan;

 

(v)                       a lump sum cash payment equivalent to twenty-four (24)
months of LTD and Group Term Life Insurance and any other benefit plan premiums,
grossed up for applicable federal and state taxes.  The LTD and Group Term Life
Insurance and other benefit plan premiums shall be based on your coverage
election in effect as of the date of termination; and

 

(vi)                    all non-vested and/or unearned long-term incentive
awards previously granted to you, including but not limited to restricted stock
units, deferred share awards, and stock options shall fully vest and become
nonforfeitable; provided, however, that any applicable performance requirement
under any long-term incentive awards must be satisfied and will not be deemed
waived as a result of this provision.

 

--------------------------------------------------------------------------------


 

(b)                                 Severance Benefits Prior to or Two Years
after a Change in Control.  Subject to the provisions of Paragraphs 5 and 6
below, if you become entitled to Severance Benefits under Paragraph 1(b) of this
Agreement, the Company will provide you with all of the same Severance Benefits
as described in Paragraph 3(a) above.

 

(c)                                  Timing of Payment.  The payment of the
Severance Benefits will occur no later than ten (10) days after the effective
date of the Release (as specified therein), unless the Company institutes a 409A
Suspension Period (as defined below).

 

(d)                                 Release.  The Severance Benefits are
conditioned upon your signing and making effective a general release of claims
in a form designated by the Company in its sole discretion (the “Release”).  The
Company shall not have any obligation to provide the Severance Benefits in the
event you do not sign and make effective the Release.

 

(e)                                  Other Amounts.  Regardless of whether you
sign and make effective the Release, the Company shall pay you any unpaid base
salary, expense reimbursements, and any earned but unpaid bonus or incentive
payment for the fiscal year before the year of termination within ten (10) days
of your termination date.  Any unpaid vested amounts or benefits under the
Company’s compensation, incentive or benefits plans will be paid in accordance
with the terms of those plans.

 

4.                                       Definitions

 

(a)                                  “Annual Base Salary” shall mean the average
monthly salary in effect during the twelve (12) months immediately preceding the
date of termination, multiplied by a factor of twelve (12).

 

(b)                                 “Cause” shall mean, as reasonably and in
good faith determined by the Company’s Board of Directors, (i) misappropriating
any funds or any material property of the Company; (ii) obtaining or attempting
to obtain any material personal profit from any transaction in which you have an
interest which is adverse to the interest of the Company unless the Company
shall first give its consent to such transaction; (iii)(x) the willful taking of
actions which directly impair your ability to perform the duties required by the
terms of your employment; or (y) taking any action detrimental to the Company’s
goodwill or damaging to the Company’s relationships with its customers,
suppliers or employees; provided that such neglect or refusal, action or breach
shall have continued for a period of twenty (20) days following written notice
thereof; (iv) being convicted of or pleading nolo contendere to any crime or
offense constituting a felony under applicable law or any crime or offense
involving fraud or moral turpitude; or (v) any material failure to comply with
applicable laws or governmental regulations within the scope of your employment
or any material breach of Company policies and procedures, including a material
breach of the Company’s Code of Business Conduct and Ethics.

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control” shall have the same
meaning as in section 14.1 of the FairPoint Communications, Inc. 2008 Long Term
Incentive Plan as in effect on the date hereof; provided, however, that there
shall be no provision for any threatened or anticipated Change in Control that
does not actually occur.

 

(d)                                 “Disability” shall mean a long-term
disability within the meaning of the long-term disability or other similar
program applicable to employees at the Company.  At any time the Company does
not sponsor a long-term disability plan for its employees, “Disability” shall
mean your inability to perform, with reasonable accommodation, the essential
functions of your position for a period of 180 days in any 360 consecutive day
period due to mental or physical incapacity, and determined by an independent
physician, selected by joint agreement by you and the Company.

 

(e)                                  “Good Reason” means your resignation from
employment within forty-five days after notice of the occurrence of any of the
following without your express written consent:

 

(i)                           Your key responsibilities or duties as Executive
Vice President and Chief Financial Officer (and ignoring for such purpose any
temporary responsibilities) are significantly and materially reduced or if you
are downgraded to a career band level that is lower than the career band level
you are currently in; provided, however, that a “Good Reason” shall not occur
merely because of a change in the individual (or position) to whom (or to which)
you report;

 

(ii)                        A reduction in your overall compensation
opportunities (as contrasted with overall compensation actually paid or
awarded), other than if the Company for business reasons has to reduce bonus
opportunities or base salaries of all executives;

 

(iii)                     The diminishment or elimination of your rights
hereunder to the Severance Benefits; or

 

(iv)                    any material breach by the Company of this Agreement.

 

You may resign from your employment for Good Reason so long as you tender your
written resignation to the CEO or to the Board of Directors within forty-five
(45) days after the occurrence of the event that forms the basis for your
resignation for Good Reason, and as long as your resignation describes in
reasonable detail your objection to any of the matters described in this
paragraph 4(e) and provides the Company an opportunity to cure such action or
breach within fourteen (14) calendar days after receiving your written
resignation.

 

(f)                                    “Annual Incentive Payment” shall mean the
average of the incentive payments made to you in each of the two (2) calendar
years immediately preceding the date of termination.

 

--------------------------------------------------------------------------------


 

5.                                       Golden Parachute

 

Your total payments and benefits under this Agreement may exceed the relevant
limitations under the “golden parachute” provisions of Code Section 280G. 
However, nothing in this Agreement will cause the Company to be required to pay
to you any amount in excess of the Severance Benefits provided for in this
Agreement.  Notwithstanding the foregoing, in the event any payment or benefit
to you under this Agreement or otherwise would (a)constitute a “parachute
payment” within the meaning of Code Section 280G and (b)but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (or any
comparable successor  or state law provision) and any related interest or
penalties (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then you shall
receive either (i) the largest portion of such payments and benefits that would
result in no portion of such payments and benefits being subject to the Excise
Tax or (ii) the full amount of such payments and benefits; whichever of the
amounts under (i) and (ii), when taking into account all applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greatest amount of
payments and benefits, notwithstanding that all or some portion thereof may be
subject to the Excise Tax.  In the event of a reduction hereunder, you will be
given the choice of which payments or benefits to reduce to the extent
practicable for the Company.  The foregoing calculations shall be made at the
Company’s expense by an accounting firm selected by the Company.  You shall
remain solely liable for all income taxes, Excise Taxes, or other amounts
assessed on any payments or benefits to which you are entitled and nothing in
this Agreement or otherwise shall be interpreted as obligating the Company to
pay (or reimburse you for) any income taxes, Excise Taxes, or other taxes or
amounts assessed against or incurred by you in connection with your receipt of
such payments and benefits.

 

6.                                       409A

 

The terms of this Agreement (and the terms of any and all other agreements which
cover you and are deferred compensation plans subject to Code Section 409A) are
intended to comply, and shall be interpreted so as to comply, with Code
Section 409A so as to not subject you to any excise tax or penalty under Code
Section 409A by virtue of any payment or benefit related to that agreement.  In
the event it is determined that any term or provision of this Agreement (and/or
of any other agreements covering you which are subject to Code Section 409A)
does not so comply with Code Section 409A, then any and all such non-compliant
terms or provisions are amended so as to delay payments and benefits (of
whatever kind, including stock options, dividends and any other equity-related
payments that may be subject to Code Section 409A) in a manner that will comply
with all of the following three requirements: (1) conform to Section 409A of the
Code; (2) to the extent possible under Code Section 409A, preserve the original
intent of that provision; and (3) otherwise be without any reduction in the
amount of such payments or benefits ultimately paid or provided to you.  Without
limitation of the foregoing, if you are a “specified employee” under Code
Section 409A(a)(2)(B), then, except as permitted by Code Section 409A, any
payments subject to Code Section 409A will be delayed until the date that is six
months after your separation from service (the “409A Suspension Period”), and
any such payments or benefits to which you would otherwise be entitled during
the first six months after your separation from service will be accumulated and
paid or provided on the date that is six months after such separation form
service.

 

--------------------------------------------------------------------------------


 

7.                                       Non-Competition/Non-Solicitation

 

(a)                                  Acknowledgements.  You acknowledge and
agree that in the course of your employment with the Company, you have been and
will be given access to, become familiar with, develop, maintain, and acquire
knowledge of the Company’s client, employment and other relationships and
confidential information relating to those relationships.  You acknowledge and
agree that you will comply with the Company’s confidentiality policies.

 

(b)                                 Non-competition.  You agree that for a
period of twelve (12) months after you leave the employ of the Company for any
reason, you shall not, directly or indirectly, for your own benefit or for the
benefit of any other person or entity, whether as an owner, director, officer,
partner, employee, agent, consultant, for pay or otherwise, perform any
supervisory, managerial, marketing, sales, administrative, executive, financial,
or research and development or similar services for a rural local exchange
carrier business which is headquartered in the Southeastern United States, which
shall mean the states of Florida, Georgia, North Carolina and South Carolina or
which has substantial business operations in the states of Maine, New Hampshire
or Vermont.

 

(c)                                  Non-solicitation.  You agree that for a
period of twelve (12) months after you leave the employ of the Company for any
reason, you shall not, directly or indirectly, for your own benefit or for the
benefit of any other person or entity, whether as an owner, director, officer,
partner, employee, agent, consultant, for pay or otherwise solicit the service
of or solicit, induce, encourage, identify or target any person who was employed
by the Company during the last year of your employment with the Company, to
terminate his or her employment with the Company.

 

(d)                                 Injunctive Relief.  You recognize that
breach of this paragraph 7 may severely and irreparably injure the Company in an
amount that cannot be readily calculated.  Therefore, you agree that the Company
may, in addition to all other remedies to which it is entitled (including
recovery of attorneys’ fees), obtain equitable relief, including a temporary
restraining order and/or preliminary injunction, from any court having personal
jurisdiction over you.

 

(e)                                  Reasonable Restrictions.  You acknowledge
and agree that the restrictions and covenants contained in this paragraph 7 are
reasonably necessary to protect the goodwill and legitimate business interests
of the Company, including without limitation the Company’s confidential
information and customer, employment and other relationships and that the
restrictions are not overbroad, overlong, or unfair (including in duration or
scope).

 

(f)                                    Reformation.  Whenever possible, each
provision of this paragraph 7 will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this paragraph
7 is held to be prohibited by or invalid under

 

--------------------------------------------------------------------------------


applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this paragraph
7 or this Agreement.  If a court determines that at the time this Agreement is
presented for enforcement any provisions are overly broad or unenforceable, the
parties agree that the court shall reform paragraph 7 to make it enforceable to
the maximum extent possible and shall enforce the other terms as written.

 

8.                                      
                                                Severability

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement.

 

9.                                      
                                                Entire Agreement

 

This Agreement is the entire agreement between you and the Company and its
affiliates with respect to any payments or benefits upon termination of
employment.  This Agreement supersedes any prior or contemporaneous oral or
written agreements or understandings on the subject.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

 

10.                                 Governing Law

 

The statutes and common law of the State of North Carolina (excluding its choice
of laws provisions) will apply to this Agreement, its interpretation and
enforceability, except as provided by the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

We look forward to your and the Company’s continued success.

 

Sincerely,

 

/s/ Eugene B. Johnson

 

Eugene B. Johnson

Chairman and Chief Executive Officer

 

Agreed:

s/ Alfred C. Giammarino

 

 

Alfred C. Giammarino

 

--------------------------------------------------------------------------------
